Roberts, J.
This is an indictment against an overseer of a road for failing to do his duty, &c. It is defective in identifying with sufficient certainty the part of the road assigned Mm to work as overseer in Hunt county. It says that he was " appointed overseer of a public road of the second class, in precinct No.-, leading from Greenville, in said county, to Blackjack Grove, in Hopkins county.” The fact that a place is named, which is out of the county, shows that this was a designation of the particular road on which he was appointed, and not that he was overseer of the whole road, in both counties, from Greenville to Blackjack Grove. The omission to *588state the precinct by number, or otherwise, for which he was appointed, left it entirely uncertain what part of said road he was assigned to oversee. Judgment is affirmed.
Judgment affirmed.